DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claim status
Claims 19-38 are pending in the application, are presented on 10/23/2021 and  are hereby examined on the merits.
Claim Objections
Claim 25 is objected to because of the following informalities:  “mix” should read “the mix”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 21 and 29 depend from claims 19 and 28 respectively and recite that the meat substitute comprises a secondary protein ingredient chosen from a list of proteins. However, since a secondary protein ingredient necessarily corresponds to a primary protein ingredient but claims 19 and 28 do not mention a primary protein, it is unclear what the primary protein is in the meat substitute. Is the protein from yeast the primary protein ingredient? Clarification is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 19-27 and 33-38 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No.  17/571,995 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of the reference application encompasses the subject matter of instant claims 19-27 and 33-38.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 19-21, 25 and  27-38 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11,412,759. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-14 of the reference application encompasses the subject matter of instant claims 19-21, 25 and  27-38.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-26 and 28-31 are rejected under 35 U.S.C. 103 as being unpatentable over Gibson, “Production of meat substitutes from spent brewer’s yeast and soy protein”, Can. Inst. Food Technol. J., 1970, 3(3), pages 113-115 (cited in IDS, hereinafter referred to as Gibson) in view of Trevelyan, “Autolytic method for the reduction of the purine content of Baker’s yeast, a form of single-cell protein”, J. Sci. Fd. Agric. 1876, 27, pages 753-762 (hereinafter referred to as Trevelyan).
Regarding claims 19-26 and 28-31, Gibson teaches a meat substitute suitable for human consumption comprising a debittered spent brewers’ yeast as a source of protein and a secondary protein ingredient soy protein isolate s to debitter the yeast, to increase the protein content and to improve the texture of the prepared product, wherein the meat substitute comprises 20%, 8%, 10%, 14.5% or 15% yeast; Gibson also teaches that in making the meat substitute, dry ingredients are combined before water is added to make a dough (Title;  Abstract;  page 113, left column under “Introduction”; pages 113-114, “Experimental Procedures”; Table 1-6). The amount of yeast as disclosed by Gibson overlaps with or falls within the range as recited in claim 28. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I).
Gibson teaches spent brewers’ yeast which necessarily contains RNA. Gibson is silent regarding the amount of RNA by weight of the meat substitute’s protein dry weight as recited in claims 19 and 28, or by weight of the meat substitute’s dry weight as recited in claims 30-31. However, it has been long recognized that nucleic acid of yeast is mainly RNA, and that feeding yeast commonly has a high content of RNA the purine of which can increase uric acid level thus it is desired to reduce the content of RNA from yeast. Further, Trevelyan also stresses the importance of reducing nucleic acid in yeast and proposes an autolytic method for reducing nucleic acid amount in a yeast; Trevelyan teaches that by optimizing of conditions during autolysis such as temperature and pH, it is possible to strike a balance between largely reducing the amount of nucleic acid and avoiding a severe loss of yeast protein (Abstract; 2.5; 3.1; 3.2.2; page 761, “Discussion”).
Both Gibson and Trevelyan are directed yeasts. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Gibson by subjecting the spent brewers’ yeast to an autolysis process followed by drying to remove nucleic acid in yeast. Doing so would have eliminated or reduced the health concern associated with high level of uric acid. 
It would also have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have optimized the conditions during autolysis such as temperature and pH so as to largely remove nucleic acid in the yeast but without causing severe loss of yeast protein. As such, the amount of RNA as recited in the claims 19, 28 and 30-31 are merely obvious variants of the prior art. 
Gibson in view of Trevelyan would have resulted in a yeast that is autolyzed.
The limitations that the meat substitute is made from a mix comprising at least 20% or 65-70% liquid yeast as recited in claims 19 and 25, and the limitation about the amounts of solids in the liquid yeast as recited in claims 22-24 limit the materials used to make the final meat substitute. Here, although Gibson as modified teaches a dry yeast as opposed to a liquid yeast, the final meat substitute as disclosed by prior art is materially indistinguishable from the meat substitute, since prior art teaches that water is mixed with dried ingredients to form a dough (page 113-114, “Experimental Procedures” of Gibson). Therefore, Gibson in view of Trevelyan renders obvious the limitation about liquid yeast, the amount of it in the mix and the amount of solids in the liquid yeast.
Claims 27 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Gibson in view of Trevelyan as applied to claims 19 and 28 above, and further in view of  Hsieh US Patent Application Publication No. 2012/0093994 (cited in IDS, hereinafter referred to as Hsieh).
Regarding claims 27 and 32, Gibson in view of Trevelyan teaches what has been recited above but is silent regarding that the meat substitute is made by a process comprising heat treatment and pressure applied by extrusion.
In the same field of endeavor, Hsieh teach that soy protein is a major vegetable protein used to make a meat substitute (e.g., meat analogue); further, Hsieh teaches that extrusion process is a major approach to make vegetable protein palatable, texturization into fibrous meat substitute; Hsieh additionally teaches an extruder for making meat substitute in which dry ingredients and water are mixed and heated under mechanical pressure (0004; 0006; 0009; 0063; 0067).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Gibson by subject the mixture to a extrusion process comprising heating and pressure, so as to make vegetable protein palatable, texturization into fibrous meat substitute.
Claims 33-38 are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh US Patent Application Publication No. 2012/0093994 (cited in IDS, hereinafter referred to as Hsieh) in view of Ohly EP3670646 A1 (hereinafter referred to as Ohly).
Regarding claims 33-38, Hsieh teaches a meat substitute (e.g., meat analogue) comprising no more than 90% by dry weight a vegetable protein such as soy protein isolate and optionally another protein such as animal protein, wherein the meat substitute is made by a process comprising heating and pressure applied by extrusion (0014; 0033; 0037-0044; 0063; 0079-0080; 0084). 
Hsieh is silent regarding the meat substitute comprising 10-20% yeast protein and the RNA content as recited in claims 33 and 36-37.
Ohly teaches a yeast protein concentrate that comprises at least 70% yeast protein and less than 2% RNA is of unobtrusive taste thus is suitable for making a protein-rich food such as meat substitute, wherein the type of yeast used for preparing the protein concentrate is derived from a genus including Saccharomyces, Schizo-saccharomyces, Candida, Pichia, Kluyveromyces, etc. (0013; 0001; 0046; 0048; 0054).
Both Hsieh and Ohly are directed to meat substitutes. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Hsieh by including the yeast protein concentrate as disclosed by Ohly in the meat substitute of Hsieh, since "it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). See MPEP 2144.06.
Hsieh in view of Ohly is silent regarding the amount of yeast protein in the meat substitute. However, knowing that the yeast protein concentrate as disclosed by Ohly dobtrusive taste and is suitable for functioning as a protein source in a meat substitute, a skilled artisan would have been motivated to vary the amount of yeast protein concentrate and/or other protein source in the meat substitute such that the final meat substitute product has suitable and desirable amount of protein. As such, the proportion of yeast protein as recited in the claim is merely obvious variant of the prior art.
Given that the yeast protein concentrate has less than 2% RNA, inclusion the yeast protein concentrate in the meat substitute would necessarily result in a meat substitute the RNA concentration of which overlaps with or falls within those ranges recited in claims 33 and 36-37. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I).	
Conclusion

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGQING LI whose telephone number is (571)272-2334. The examiner can normally be reached 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANGQING LI/Examiner, Art Unit 1793